Citation Nr: 1000171	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently returned to the RO in Pittsburgh, Pennsylvania.


FINDING OF FACT

The Veteran's erectile dysfunction is secondary to his use of 
medication necessary to control the symptoms of his PTSD.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §  3.110 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).



Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently entitled to service connection for 
PTSD.

A December 1999 VA treatment note indicates that, on a mental 
status evaluation, the Veteran reported that there had been 
no change in his sex drive.

The earliest indication of erectile problems is a February 
2001 VA treatment note indicating that the Veteran had been 
prescribed Zoloft, and that the Veteran reported some sexual 
dysfunction with both erectile problems and delayed 
ejaculation.  It was noted at the time that the Veteran's 
medication would be changed from Zoloft to nefazodone.  An 
August 2001 VA treatment note again indicates that Zoloft had 
caused sexual side effects.  

In a November 2002 VA treatment note, the Veteran's 
psychiatrist stated that the Veteran was concerned about 
sexual dysfunction, and that there was no obvious medical 
condition causing such problems.  The VA psychiatrist stated 
that such problems were caused by his SSRIs and depression.  

The Veteran was provided a VA examination in November 2006.  
On reviewing the record, the VA examining psychologist noted 
that the Veteran had been on numerous medications for PTSD, 
many of which were discontinued due to either complaints of 
side effects or lack of efficacy.  The examiner noted that 
the Veteran's report of sexual dysfunction dated back to at 
least 2001, that the Veteran had been on a variety of 
medications since that time, and that his complaints of 
sexual dysfunction predated his current medication by at 
least five years.  The examiner also noted that the Veteran 
complained of other genitourinary symptoms including 
difficulty with urinary stream and benign prostatic 
hyperplasia, and that he had not been seen by a urologist to 
evaluate these conditions.

The November 2006 examiner opined that it was not at all 
likely that the Veteran's erectile dysfunction was secondary 
to or aggravated by PTSD or medications used to treat PTSD.  
The examiner reasoned that there was no scientific, medical, 
or research literature supporting the contention that 
psychotropic medications prescribed for PTSD caused erectile 
dysfunction, or that PTSD caused erectile dysfunction.  The 
examiner also stated that, while psychotropic medications may 
cause sexual side effects, these side effects are transitory 
in nature and dissipate if the medication is changed or 
discontinued, and that psychotropic medications did not cause 
permanent erectile dysfunction.  The examiner furthermore 
noted that, although the Veteran's complaints of sexual 
dysfunction had not changed from 2001 to the present, his 
medications prescribed for PTSD had.  

The Veteran submitted letters from his VA physician, Dr. F., 
dated in December 2006 and July 2008.  The letters indicate 
that the Veteran was taking an SSRI for his PTSD that helped 
to control his anger and irritability.  Dr. F. stated that 
the Veteran had also tried other SSRIs, including a trial of 
sertraline in 2001, but had had sexual side effects from 
each, which included loss of libido and erectile 
difficulties.  Dr. F. also stated that the Veteran currently 
took SSRIs, and that he had not had good control of anger and 
mood lability when not using SSRIs.  Dr. F. opined that 
because the Veteran's erectile dysfunction was related to 
medications required to control core symptoms of his PTSD, 
and other medications had not been able to control his PTSD 
symptoms, it seemed more likely than not that the Veteran's 
erectile dysfunction was linked to his PTSD.

The Veteran also submitted a January 2007 letter from his 
private doctor, Dr. G., indicating the opinion that the 
Veteran's erectile dysfunction was due to medications for 
PTSD. 

During an August 2008 personal hearing at the RO, the Veteran 
testified that he had never had erectile problems before he 
started taking psychiatric medications.

After reviewing the record, the Board concludes that the 
preponderance of the evidence supports the Veteran's claim.

The record reflects erectile problems beginning by February 
2001, which were consistently linked to the Veteran's PTSD 
medication, specifically SSRIs, by the Veteran's treating VA 
psychiatrist, who acknowledged that the Veteran had no 
obvious medical condition causing the problems.  Conversely, 
there is no medical evidence indicating that the Veteran's 
erectile dysfunction has ever been associated with anything 
but his psychiatric problems and treatment.

Also, the Veteran's contention that he had never had erectile 
problems before he started taking psychiatric medications is 
supported by the record.  There is no indication of any 
erectile problems prior to the February 2001 VA note, which 
indicated erectile problems related to the Veteran's PTSD 
medication.  Rather, the December 1999 VA treatment record 
notes that, on a mental status valuation, the Veteran 
reported that his sex drive had remained the same.

Moreover, the weight of the competent medical evidence 
indicates that the Veteran's erectile dysfunction is 
etiologically related to medication that he is required to 
take for PTSD.  In addition to the Veteran's VA treating 
psychiatrist from February 2001 to November 2002, both the 
Veteran's private doctor, Dr. G., and his VA treating 
physician in December 2006 and July 2008, Dr. F., have opined 
that the Veteran's erectile problems are the result of his 
PTSD medications.  Dr. F. has furthermore noted that 
alternative medications have been tried, but that the Veteran 
requires SSRIs, which cause his erectile problems, to control 
his core PTSD symptoms.

The Board notes the opinion of the November 2006 VA examining 
psychologist that, while psychotropic medications may cause 
sexual side effects, these side effects are transitory in 
nature and dissipate if the medication is changed or 
discontinued, and that psychotropic medications do not cause 
permanent erectile dysfunction.  The Board also notes the 
November 2006 VA examiner's observation that the Veteran's 
complaints of sexual dysfunction had not changed from 2001 to 
the present, even though his medications prescribed for PTSD 
had.

However, even considering the November 2006 VA examiner's 
assertion that sexual side effects caused by psychotropic 
medications are transitory and dissipate if the medication is 
discontinued, the Board notes Dr. F.'s statement that 
alternative medications had been tried, but that the Veteran 
required SSRIs, which caused his erectile dysfunction, to 
control his PTSD symptoms adequately.  Also, with respect to 
the November 2006 VA examiner's assertion that the Veteran's 
complaints of sexual dysfunction had not changed from 2001 to 
the present even though his PTSD medications had, the 
Veteran's erectile dysfunction has consistently been linked 
to the use of SSRIs, and although different types of 
medication including different SSRIs have been tried, the 
medical evidence shows that the Veteran requires SSRIs to 
control his PTSD symptoms.  Moreover, on this matter 
requiring medical expertise, the Board finds that the 
opinions of the Veteran's physicians are more probative than 
those of the psychologist.

Accordingly, service connection is in order for the Veteran's 
erectile dysfunction.


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


